 1
     BRADLEY/GROMBACHER, LLP                                    JS-6
     Marcus J. Bradley, Esq. (SBN 174156)
 2   Kiley L. Grombacher, Esq. (SBN 245960)
 3
     2815 Townsgate Road, Suite 130
     Westlake Village, California 91361
 4   Telephone: (805) 270-7100
 5
     Facsimile: (805) 270-7589
     mbradley@bradleygrombacher.com
 6   kgrombacher@bradleygrombacher.com
 7
     Attorneys for Plaintiffs

 8   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 9
     OGLETREE, DEAKINS, NASH,
10   SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
11
     One Market Plaza
12   San Francisco, CA 94105
     Telephone: 415-442-4810
13
     Facsimile: 415-442-4870
14   Attorneys for Defendant, SF MARKETS, LLC
15
                       UNITED STATES DISTRICT COURT
16
                     CENTRAL DISTRICT OF CALIFORNIA
17

18
     ANTHONY SMOCK and RAFAEL CASE NO. 2:19-cv-05607-AB-PLA
19   ANTONIO RODRIGUEZ, on their [Assigned to Hon. Andre Birotte Jr.]
20   own behalf and on behalf of all
     others similarly situated,
21                                   25'ER TO DISMISS CLASS
22                  Plaintiffs,      ACTION COMPLAINT
                                     WITHOUT PREJUDICE
23   v.
24
     SF MARKET LLC, a Delaware
25   corporation; and DOES 1 through
26   100, inclusive,
                     Defendants.
27

28
                                         -1-
                        [PROPOSED]
                         XXXXXXX TO DISMISS WITHOUT PREJUDICE
